I am unable to concur with the majority in the conclusion reached in this case. I think the eighth exception should have been sustained. The portion of the charge complained of in that exception, as taken from the case, is as follows: "Well, now, you are to consider not only what a witness says; when a witness goes upon the stand, he is clothed with a presumption of innocence, which attends every witness, because it is the corollary from the presumption that every man is innocent; he is clothed with the presumption of honesty *Page 531 
— not that they are always honest, but that being the condition of a great majority of mankind. The law presumes that when a man goes on the stand he is presumed to be telling the truth — not that he always does, as I charge you, but that being a presumption of the great majority of mankind, the law presumes or infers that he comes there upon the witness stand with a good character; therefore, that he tells the truth. Now oftentimes small divergences or insignificant matters testified to by one witness and denied by another is not only not an evidence of telling an untruth, but oftentimes is the strongest evidence that they have not combined or colluded or conspired together to come before the Court and impose upon it a made-up story, but upon the main salient features of the case, that everybody would observe if they were there, if they had the chance of observation or knowledge, then if they conflict, you may say well both of these cannot be so and both statements be true. I will believe one and discard the statement of the other, as unworthy of belief, because I cannot reconcile them upon the ground of the common honesty of each witness; therefore, I will throw aside one and believe the other, because, forsooth, it strikes me as more worthy of credit. It strikes me as being the truth as drawn from the inherent probabilities or facts as testified to by the other witnesses — facts corroborated and sustained by another person; or, forsooth, you may say neither one of them are worthy of belief, and yet I am unable to say they are telling things untrue, purposely untrue, and I will throw both of them out of the discussion of this case. I will consider the other facts and circumstances without the testimony of those witnesses." It is complained that in so charging, the Circuit Judge charged upon the facts, and advised the jury how to weigh and consider the testimony, in violation of art. V., sec. 26, of the Constitution. This exception the majority of the Court declines to consider on the ground that it fails to distinctly state the point raised for consideration — in other words, that the exception is too general. It seems to me that this is *Page 532 
carrying the rule requiring exceptions to be specific to an extreme length. The exception distinctly quotes the portion of the charge complained of, and specifically points out the rule or principle of law alleged to have been violated thereby. The charge complained of violates the Constitution forbidding charging the jury "in respect to matters of fact." The jury were instructed that there is a presumption that every witness tells the truth. Such a charge was condemned inState v. Taylor, 57 S.C. 487-8, as not only incorrect as matter of law, but as instructing the jury as to the force and weight of testimony. The effect of such a charge is to instruct the jury that the statement of the prosecutrix that the defendant was the father of her bastard child was presumptively true.
Furthermore, the charge was in respect to matters of fact in advising the jury that they might throw out of the discussion of the case the conflicting statements of witnesses on material matters, and consider the other facts and circumstances without the testimony of such witnesses, although the jury were unable to say that such witnesses were telling things purposely untrue. In the case of State v. Mitchell,56 S.C. 531, a very similar charge was condemned as in violation of the constitutional inhibition.
For these reasons, I think the judgment of the Circuit Court should be reversed.